DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claim 7 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 	Claim 7, as amended, recites, “wherein said at least one trimmer includes at least two trimmers, both of which are mounted on said first support frame.” This language is drawn to the withdrawn embodiment Species A and resembles the subject matter of Claim 11, also withdrawn, in that one of the support frames supports at least two trimmers.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 7 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings were received on December 1, 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 16 recites, “when considering an intermediate pivoting position wherein said skin contact contour comprises a flat configuration, each of said first and second support frames is supported pivotably about an angle of at least +/-20° relative to said intermediate pivoting position, so said first and second support frames are pivotable relative to each other over an angular range of at least 80°.” 	Examiner notes it is clear each of the first and second support frames are moveable over a range of 40°. However, for example, when the first support frame is moved downward toward the handle by the claimed 20°, the second support frame can be moved downward by 20° or upward by 20°. When the first and second support frames are moved in opposite directions by 20°, the angular deflection cancels out their pivotable movement relative to one another. In this case, their angular range with respect to one another would be 0°. In other words, the first and second support frames would maintain a “flat configuration,” yet they would be positioned at an angled orientation together relative to the handle. Further explanation and reasoning behind this limitation would be helpful. 	Claim 17 recites, “when considering two enveloping planes one of which touching the top surface of the at least one of said at least two short hair cutters mounted on said second support frame, and the other touching the top surface of another one of said at least two short hair cutters mounted on said first support frame, such enveloping planes due to differing biasing from the pivot axis.” However, the claim now recites, from the pivot axis. However, as currently set forth in claim 1, “at least one of said trimmer is mounted on a first support frame which is pivotably supported about a first pivot axis to pivot relative to at least one of said at least two short hair cutters under skin contact pressure…” In other words, only the at least one trimmer is defined as being pivotable relative to the at 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771) in view of Kadijk et al (US Publication 2001/0039734), herein referred to as Kadijk. 
	Regarding Claim 1, Mukai discloses a hair removal device, comprising a working head attached to a handle for moving the working head along a skin surface thereby generating a skin contact pressure, said working head including at least two hair cutters (1) adjacent to one another (figs. 3 and 4), wherein at least one of said at least two hair cutters (1) has at least one cutting part (inner blade 5) with a linear movement direction (col. 3, lines 36-38, wherein the “back and forth” movement of the inner cutter is a “linear” reciprocating movement), wherein at least one of said at least two hair cutters is 
    PNG
    media_image1.png
    428
    837
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    405
    699
    media_image2.png
    Greyscale
	Mukai fails to disclose said working head including at least two short hair cutters and at least one trimmer adjacent to at least one of said at least two short hair cutters, wherein at least one of said at least two short hair cutters has at least one cutting part with a linear movement direction, wherein at least one of said at least one trimmer is mounted on a first support frame which is pivotably supported about a first pivot axis to pivot relative to at least one of said at least two short hair cutters under said skin contact pressure.
	However, Kadijk teaches it is known in the art of electric shavers to provide said working head with at least two cutting heads (shear foil 23 forms the outer cutter of each cutting head) including at least two short hair cutters (shaving field 22 with small apertures specifically intended to cut short hairs, paragraph 0032, line 6) and at least one trimmer (formed by shaving field 21 with longer slit apertures  which “are mainly intended to cutting or trimming long hairs,” paragraph 0025, lines 8-9) adjacent to at 
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Mukai with the teaching of Kadijk such that outer cutter foil of the at least two hair cutters of Mukai is replaced with outer cutter foils formed with at least two short hair cutters (shaving field 22 with small apertures specifically intended to cut short hairs, paragraph 0032, line 6) and at least one trimmer (formed by shaving field 21 with longer slit apertures  which “are mainly intended to cutting or trimming long hairs,” paragraph 0025, lines 8-9) adjacent to at least one of said at least two short hair cutters (fig. 10), wherein at least one of said at least two short hair cutters has at least one cutting part with a linear movement direction (Mukai, col. 9, lines 4-11), wherein at least one of said at least one trimmer is mounted on a first support frame (as modified) which is pivotably supported about a first pivot axis to pivot relative to at least one of said at least two short hair cutters (as modified) . 
Claims 2, 3, 8, 12-15 and as best understood claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771) and Kadijk (US Publication 2001/0039734) in further view of Sato et al (US Publication 2008/0134515), herein referred to as Sato.
	Regarding Claim 2, the modified hair removal system of Mukai substantially disclosed above includes a second support frame (Mukai, annotated fig. 9), wherein at least one of said at least two short hair cutters is mounted on said second support frame (as modified by Kadijk set forth above in the rejection for Claim 1), wherein said second support frame is pivotably supported relative to said first support frame about a second pivot axis parallel to said first and second planes wherein said first pivot axis and said second pivot axis form a pair of separate pivot axes (Mukai, annotated fig. 9), and wherein said first and second support frames are pivotable between a first pivot position in which said at least one trimmer and said at least two short hair cutters together define a relatively flat skin contact contour of the working head (Mukai, fig. 6) and a second pivot position in which said at least one trimmer and said at least two short hair cutters together define a convex skin contact contour of the working head (Mukai, fig. 7, wherein the cutting head is depressed under pressure from contact with the skin and the user’s skin wraps around the cutting head, thereby forming a convex skin contact contour).

    PNG
    media_image3.png
    502
    711
    media_image3.png
    Greyscale
	Additionally, Sato teaches it is known in the art of hair removal devices with multiple cutting heads formed with at least one long hair trimmer (fig. 3; element 40) and short hair cutters (fig. 3, element 10, 20, 30), wherein the cutting heads are movable relative to one another so as to define a concave skin contact contour of the working head under certain working conditions (see fig. 9 showing the hair removal device contouring to the user’s chin), and the cutter heads are movable relative to one another so as to define a convex skin contact contour of the working head under other working conditions (see fig. 8 showing the hair removal device contouring to the user’s neck).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Mukai substantially disclosed above with the teaching of Sato in view of the prior art taught of Mukai that 
	Regarding Claim 3, the modified hair removal system of Mukai substantially disclosed above includes said pair of separate pivot axes is arranged in a center portion of the working head with respect to a width of the working head in a direction (i) perpendicular to said first axis and (ii) in a plane perpendicular to said longitudinal handle axis (Mukai, fig. 9).	Regarding Claim 8, the modified hair removal system of Mukai substantially disclosed above includes said at least one trimmer includes at least two trimmers, and wherein each of said first and second support frames supports at least one of said at least two trimmers and at least one of said at least two short hair cutters. As modified by 
	Regarding Claim 13, the modified hair removal system of Mukai substantially disclosed above includes a first biasing element (flexible bridges 3c of Mukai) for biasing said first and second support frames relative to each other only flexible and a second biasing element (the structure that biasing against movement shown between figs. 6 and 8) for biasing at least one of said first and second support frames relative to the handle (Mukai, col. 4, lines 59-65) and a working head base structure to not only control pivoting of said at least one of said first and second support frames relative to each other, but also to control pivoting of said at least one of said first and second support frames relative to the handle and relative to the working head base structure (Mukai, fig. 10).	Regarding Claim 14, the modified hair removal system of Mukai substantially disclosed above fails to specifically disclose at least a first short hair cutter of said at least two short hair cutters is movably supported relative to the support frames to allow for diving of said at least the first short hair cutter under said skin contact pressure relative to the support frames in a direction substantially perpendicular to the skin 
	Regarding Claim 15, the modified hair removal system of Mukai substantially disclosed above includes said at least the first short hair cutter is biased relative to said first or said second support frame into a projecting position towards the skin surface by a biasing device to allow said at least the first short hair cutters cutter to dive into a more retracted position under said skin contact pressure against a biasing force of said biasing device (paragraph 0030, lines 20-25). The “diving” is enabled by the biasing device set forth in Claim 14. 
	Regarding Claim 18, the modified hair removal system of Mukai substantially disclosed above includes one of said at least two short hair cutters is configured to contact the skin with a first contact pressure whereas another one of said at least two . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771), Kadijk (US Publication 2001/0039734) and Sato (US Publication 2008/0134515) in further view of Franke et al (US Patent 5,704,126), herein referred to as Franke.
	Regarding Claim 6, the modified hair removal system of Mukai substantially disclosed above fails to disclose said common pivot axis or said pair of separate pivot axes is arranged at substantially the same location along said longitudinal handle axis as the skin contact contour of the working head as defined by top surfaces of said at least one trimmer and said at least two short hair cutters when considering an intermediate, flat configuration thereof.	However, Franke teaches it is known in the art of hair removal devices with movable hair cutting parts to provide a common pivot axis (longitudinal axis Z of bearings pins 47, 48) that is arranged at substantially the same location along said longitudinal handle axis (G) as the skin contact contour of the working head as defined by top surfaces of the hair cutting mechanisms (figs 1, 2 and 7). 	It would have been obvious to one having an ordinary skill in the art at the time of .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai (US Patent 5,367,771), Kadijk (US Publication 2001/0039734) and Sato (US Publication 2008/0134515) in further view of Provolo et al. (US Publication 2016/0031100), herein referred to as Provolo.
	Regarding Claim 9, the modified hair removal system of Mukai substantially disclosed above includes one of said at least two trimmers is positioned at an outer side of the working head and adjacent to only one of said at least two short hair cutters, and another one of said at least two trimmers is positioned at an inner side of said working head and adjacent to two of said at least two short hair cutters.
	However, Kadijk teaches that both of the outer cutter foils of Kadijk can be rotated by 180º (paragraph 0032, lines 12-14) depending upon the user’s preferred shaver operating characteristics (paragraph 0015, lines 5-8 and paragraph 0026), wherein one having an ordinary skill in the art, such as the user of the hair removal device, could choose to rotate a single one of the cutters such that the at least one  trimmer (long hair shaving field 21) of one the rotated outer cutter foil is positioned 
	Additionally, Provolo teaches it is old and well known in the art of hair removal devices (200) to provide the working head (300) of said device with “any suitable number of cuter assemblies arranged in any suitable manner that facilitates enabling the shaver 100 to function as described herein” (Provolo, paragraph 0097, lines 6-9) , wherein the plurality of cutters featuring at least one short hair reciprocating cutter (312) and two long hair trimmers (308 and 310), wherein at least one of the trimmers (308) is mounted at an outer side of the working head, neighboring only one short hair cutter (fig. 20).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the hair removal device of Mukai such that support frame (40L) is provided with a long hair trimmer mounted at an outer side of the working head, neighboring only one short hair cutter (cutting element 4 provided on support frame (40L), resulting in each support frame having a trimmer, in order to provide the additional ability to use that respective cutter to trim an edge portion of the user’s beard and to increase the ability of the hair removal device to trim down longer hairs.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	It should be noted a 112 rejection for Claims 16 and 18 remain for the present claim language. 
Status of the Remaining Claims
It is to be noted that claims 16 and 17 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Watanabe et al (US Patent 5,946,806) provides an inner blade stage (11) supports at least one trimmer/ long hair cutter and at least one short hair cutter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        February 27, 2021
/Jason Daniel Prone/Primary Examiner, Art Unit 3724